      Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 1 of 36             FILED
                                                                        2020 Dec-14 PM 03:46
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

Colby Hooper,                       )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )        CASE NO.:
                                    )        2:19-cv-01601-JEO
Midland Funding, LLC; Midland       )
Credit Management, Inc.,            )
                                    )
     Defendants.                    )




     BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     ON BEHALF OF DEFENDANTS MIDLAND FUNDING LLC AND
               MIDLAND CREDIT MANAGEMENT, INC.




                                  Jason B. Tompkins
                                  Thomas R. DeBray, Jr.
                                  Balch & Bingham LLP
                                  1901 Sixth Avenue North, Suite 1500
                                  Post Office Box 306
December 14, 2020                 Birmingham, Alabama 35201-0306
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 2 of 36




                                                     Table of Contents

Table of Authorities .................................................................................................. ii
Introduction ................................................................................................................ 1
Statement of Undisputed Relevant Material Facts .................................................... 1
Argument and Citations to Authority ...................................................................... 14
I.       Hooper’s conclusory “no intent or attempt to prove” allegations fail to
         carry the day for his FDCPA count. .............................................................. 15
         A.        Hooper’s own deposition testimony flatly contradicts his “no intent
                   or attempt to prove” theory. ................................................................ 15
         B.        A debt collector does not violate the FDCPA by filing a state court
                   collection case that it does not intend or attempt to prove at trial. ..... 16
         C.        The Hamilton case is dispositive......................................................... 17
         D.        The FDCPA does not preclude a debt collector from filing and
                   prosecuting a collection lawsuit in good faith. ................................... 20
II.      Hooper’s conclusory allegations regarding service and the subsequent
         default judgment and garnishment do not save his FDCPA count. .............. 24
         A.        Hooper’s own testimony torpedoes his “lack of service” argument. .. 24
         B.        Hooper’s “lack of service” contention misconstrues the law. ............ 25
III.     Midland is entitled to summary judgment on Hooper’s state law claims. .... 27
         A.        There is no cause of action for the negligent or wanton filing or
                   prosecution of a lawsuit....................................................................... 27
         B.        There is no evidence that Midland acted with actionable “malice.”... 28
         C.        Hooper’s abuse of process claim misses the mark. ............................. 29
Conclusion ............................................................................................................... 30




                                                              i
          Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 3 of 36




                                           Table of Authorities

CASES

Bandy v. Midland Funding LLC,
  No. 12-00491-KD-C, 2013 WL 210730 (S.D. Ala. Jan. 18, 2013).................... 19
Bent v. Mackie Wolfe & Mann, P.C.,
  No. 3:13-cv-2038, 2013 WL 4551614 (N.D. Tex. Aug. 28, 2013) ....................28
Bradford v. LVNV Funding, LLC,
   3 F.Supp. 3d 708 (E.D. Tenn. 2014)...................................................................23
Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) ..................................................................................... 16, 25
ClassroomDirect.com, LLC v. Draphix, LLC,
   314 F. App’x 169 (11th Cir. 2008) .....................................................................30
Costa v. Nat’l Action Fin. Servs.,
  634 F.Supp. 2d 1069 (E.D. Cal. 2007) ...............................................................24
Crutcher v. Williams,
  12 So. 3d 631 (Ala. 2008) ...................................................................................24
Cutts v. American United Life Ins. Co.,
  505 So. 2d 1211 (Ala. 1987) ...............................................................................28
Delisi v. Midland Funding, LLC,
  No. 14-2125, 2015 WL 4393901 (E.D. Mo. July 16, 2015) ..............................21
Eidson v. Olin Corp.,
   527 So. 2d 1283 (Ala. 1988) ...............................................................................29
Ex parte Gen. Motors Corp.,
   769 So. 2d 903 (Ala. 1999) .................................................................................25
Ex parte Miller, Taylor, Snider & Odom, LLC,
   942 So. 2d 334 (Ala. 2006) .................................................................................28
Garcia v. Portfolio Recovery Assocs., LLC,
  No. 1:15-cv-3685 (NLH/JS), 2018 WL 3218665 (D.N.J. June 29, 2018) .........17
Hamilton v. Midland Funding, LLC,
  No. 2:14-cv-02008-AKK (N.D. Ala. Oct. 20, 2014) .................................. passim
Heintz v. Jenkins,
  514 U.S. 291 (1995) ............................................................................................21
Hempel-Dubois v. Portfolio Recovery Assocs., LLC,
  No. 11-cv-09-JD, 2011 WL 3627294 (D.N.H. Aug. 17, 2011)..........................30
                                      ii
          Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 4 of 36




Hollander v. Nichols,
  19 So. 3d 184 (Ala. 2009) ...................................................................................30
Hooper v. Midland Funding, LLC,
  No. 2:14-cv-02008-AKK, 2017 WL 394839 (N.D. Ala. Jan. 30, 2017) ..... 10, 17
Kozaczek v. New Hampshire Higher Educ. Assistance Found.,
  No. 1:12-cv-00055, 2014 WL 3640779 (D. Vermont July 21, 2014) ................28
Krawczyk v. Centurion Capital Corp.,
  No. 06-C-6273, 2009 WL 395458 (N.D. Ill. Feb. 18, 2009) ....................... 21, 23
Latham v. City of Birmingham,
   No. 2:18-cv-01326-RDP, 2020 WL 3640002 (N.D. Ala. July 6, 2020) ..... 16, 25
Lena v. Cach, LLC,
   No. 14 C 01805, 2015 WL 4692443 (N.D. Ill. Aug. 6, 2015) .................... 17, 23
Mafeti v. Activus,
  No. DKC 2008-0540, 2009 WL 2507423 (D. Md. Aug. 14, 2009) ...................28
Milkjovic v. Shafritz and Dinkin, P.A.,
   791 F.3d 1291 (11th Cir. 2015) ..........................................................................18
Owusumensah v. Cavalry Portfolio Servs., LLC,
  No. 14-C-3640, 2014 WL 6461704 (N.D. Ill. Nov. 18, 2014) ...........................21
Pantoja v. Portfolio Recovery Assoc., LLC,
   No. 13C7654, 2015 WL 1396609 (N.D. Ill. Mar. 24, 2015).............................21
Ravenel v. Burnett,
  5 So. 3d 592 (Ala. Civ. App. 2008) ....................................................................29
Reynolds v. McEwen,
   416 So. 2d 702 (Ala. 1982) .................................................................................29
Richardson v. Midland Funding, LLC,
   No. 13-1356, 2013 WL 6719110 (D. Md. Dec. 18, 2013), aff’d, 583 Fed.
   App’x 124 (4th Cir. 2014) ..................................................................................23
Rodrigo v. Barclays Bank Delaware,
  No. 16-cv-808-JAH (JMA), 2017 WL 1155373 (S.D. Cal. Mar. 27, 2017) .... 25,
  26, 27
St. John v. Cach, LLC,
    822 F.3d 388 (7th Cir. 2016) ................................................................. 17, 21, 23
Stewart v. Bureaus Inv. Grp., LLC,
   No. 3:10-CV-1019-WKW, 2015 WL 7572312 (M.D. Ala. Nov. 24, 2015) ......28


                                                       iii
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 5 of 36




Sullivan v. Davidson Trucking, Inc.,
   No. 2:17-cv-805-RDP, 2020 WL 3545541 (N.D. Ala. June 30, 2020) ....... 16, 25
Willis v. Parker,
   814 So. 2d 857 (Ala. 2001) .................................................................................30

STATUTES

15 U.S.C. § 1692 .............................................................................................. passim




                                                         iv
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 6 of 36




                                         Introduction

       Plaintiff Colby Hooper claims Credit Management, Inc. (“MCM”)

(collectively, “Midland”) violated that Defendants Midland Funding LLC (“Midland

Funding”) and Midland the Fair Debt Collection Practices Act (the “FDCPA”) and

state law by supposedly filing a debt collection lawsuit against him without intending

or attempting to prove its claims, and subsequently obtaining a default judgment and

garnishing his wages even though he (allegedly) was not served with Midland’s

lawsuit. Hooper’s theory, however, runs afoul of the law and ignores the facts of

this case. The relevant question is whether, at the time of filing the underlying

complaint, motion for default judgment, and garnishment proceeding, Midland had

a good faith basis for doing so—not what its litigation strategy may have been at any

given point in the proceedings. The undisputed evidence here shows not only that

Midland had a good faith belief that Hooper owed the debt—a fact he since has

admitted—but also that Midland acted in good faith throughout the underlying

litigation. Accordingly, Midland is entitled to summary judgment on all claims.

                  Statement of Undisputed Relevant Material Facts

             Hooper opened and used the Walmart credit card account.
       Hooper opened the account at issue—a Walmart credit card account issued by

GE Capital Retail Bank and bearing an original account number ending in 22151—


       1
         Certain of Midland’s evidentiary submissions contain confidential information and/or
personal or financial identifiers. See, e.g., Ex. 2 at Attach. 4. Pursuant to Federal Rule of Civil
                                                1
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 7 of 36




on December 4, 2009. See, e.g., Ex. 1, Hooper Dep. 47:13-14 (Oct. 23, 2020) (“Q:

But you did open the [Walmart credit card] account? A: Yes.”); id. at 49:8-64:21

(Hooper testifying as to his Walmart credit card account statements);2 Ex. 2, Andrew

Richmond Decl. (Dec. 11, 2020) at Attach. 3; id. at Attach. 4.3 Hooper used his

Walmart credit card account to make purchases, and he made payments on the

account. See, e.g., Ex. 1, Hooper Dep. 49:8-50:20 (Hooper testifying that his

monthly account statements reflect purchases that he made with, and payments that

he made upon, his account); id. at 55:4-8; id. at 59:8-10; Ex. 2, Richmond Decl. at

Attach. 4, pp. 1-2, 4, 7-8, 15. Hooper last made an account payment to the original



Procedure 5.2, the Initial Order Governing All Further Proceedings (see Doc. 10 at p. 3, ¶ B),
and/or the Stipulated Protective Order Regarding Confidential Information (see Doc. 15 at p. 3, ¶
3), non-redacted versions of these evidentiary submissions are being filed under seal. Portions of
this brief also contain confidential information, and pursuant to the Stipulated Protective Order
Regarding Confidential Information, a non-redacted version of this brief is being filed under seal.
       2
         The transcript of Hooper’s deposition is being submitted in connection with this brief as
Exhibit 1.
       3
          The declaration of Andrew Richmond, MCM’s Senior Manager of Performance
Management, is being submitted in connection with this brief as Exhibit 2. Midland’s Field Data
sheet for Hooper’s Walmart credit card account is attached to Mr. Richmond’s declaration as
Attachment 3. A compilation of monthly account statements for Hooper’s account dated
December 2011 through November 2012, which the original creditor provided to Midland, and
which were marked as Defendants’ Exhibit 14 to Hooper’s deposition (see Ex. 1, Hooper Dep.
49:8-50:20), is attached to Mr. Richmond’s declaration as Attachment 4.
        Cf. Ex. 3 at pp. 1-38. Hooper’s monthly account statements dated December 2011 –
November 2012, which match-up with the account statements comprising Attachment 4 to Mr.
Richmond’s declaration, are being submitted in connection with this brief as Exhibit 3. Cf. also
Ex. 4 at pp. 1-2, 4, 7-8, 12. Four of Hooper’s monthly account statements, which respectively are
dated December 2011, October 2012, April 2012, and November 2012, and which respectively
were marked as Defendants’ Exhibits 15, 16, 17, and 18 to Hooper’s deposition (see Ex. 1, Hooper
Dep. 54:3-14; id. at 56:1-10; id. at 57:10-23; id. at 59:16-60:1), and which match-up with the four
at-issue account statements found within Attachment 4 to Mr. Richmond’s declaration, are being
submitted in connection with this brief as Exhibit 4.
                                                2
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 8 of 36




creditor in April 2012. See Ex. 1, Hooper Dep. 58:10-20; Ex. 2, Richmond Decl. at

Attach. 3; id. at Attach. 4, p. 15.

             Hooper did not pay the account in full, GE Capital Retail Bank
               charged-off the account, and Midland Funding purchased it.
       Hooper did not pay the balance of his account, and his account was charged-

off in the amount of $1,519.35 in November 2012. See Ex. 1, Hooper Dep. 64:15-

21; Ex. 2, Richmond Decl. at Attach. 3; id. at Attach. 4, p. 38.4 Effective September

2013, Midland Funding purchased Hooper’s account as part of a portfolio of

charged-off accounts from GE Capital Retail Bank. See Ex. 2, Richmond Decl. at ¶

3; id. at Attach. 1, p. 1;5 id. at Attach. 2, p. 1.6 Midland Funding acquired all rights,

title, and interest in and to Hooper’s account. Id.; Ex. 2, Richmond Decl. at ¶ 5.

Along with other account materials (including but not limited to Hooper’s monthly

account statements), GE Capital Retail Bank provided the Bill of Sale and the

attesting Affidavit of Sale of Account by Original Creditor to Midland in connection

with Midland Funding’s purchase of Hooper’s account. See Ex. 2, Richmond Decl.




       4
          Again, Hooper admitted that these monthly account statements—including but not limited
to the November 2012 charge-off statement—concerned his Walmart credit card account at issue.
See, e.g., Ex. 1, Hooper Dep. 49:8-50:20; id. at 59:16-60:1; id. at 64:15-21.
       5
          The Bill of Sale between GE Capital Retail Bank and Midland Funding, which concerns
Midland Funding’s purchase of the pool of charged-off accounts that included Hooper’s account,
is attached to Mr. Richmond’s declaration as Attachment 1.
       6
        The affidavit of GE Capital Retail Bank’s Collections Operations Representative, Diane
Stone, which concerns the aforementioned Bill of Sale between GE Capital Retail Bank and
Midland Funding (i.e., the “Affidavit of Sale of Account by Original Creditor”), is attached to Mr.
Richmond’s declaration as Attachment 2.
                                                3
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 9 of 36




at ¶¶ 3, 6; id. at Attachs. 1-2, 4. GE Capital Retail Bank also transferred specific

account information about all of the purchased accounts to Midland via an electronic

file. See Ex. 2, Richmond Decl. at ¶ 4; id. at Attach. 2. That file was loaded into

Midland’s systems, and the specific information from that file about Hooper’s

account is shown in Midland’s Field Data sheet. See Ex. 2, Richmond Decl. at ¶ 4.7

              Hooper made two payments on the debt to Midland in 2016.

       After Midland Funding acquired Hooper’s account, Hooper made two

payments on the account to Midland—the first payment on April 30, 2016 in the

amount of $59.35, and a second on May 31, 2016 in the amount of $50.00. See Ex.

2, Richmond Decl. at ¶¶ 8-9; id. at Attach. 5.8 Hooper did not make any payments

thereafter on the account. Id.

             In February of 2017, Midland placed Hooper’s account with
               Moxley & Associates, LLC and provided that law firm with
               account documentation.
       On February 12, 2017, Midland placed Hooper’s account with an outside

collection law firm, Moxley & Associates, LLC (“Moxley & Associates”), to

attempt to collect the balance of the debt. See Ex. 2, Richmond Decl. at ¶ 10; Ex. 5,




       7
         See also id. at Attach. 3 (“Data printed by [MCM] from electronic records provided by .
. . GE Capital Retail Bank . . .”).
       8
         Midland’s “Payment History” log regarding Hooper’s account, which was marked as
Defendants’ Exhibit 21 to Hooper’s deposition (see Ex. 1, Hooper Dep. 71:7-20), is attached to
Mr. Richmond’s declaration as Attachment 5. Hooper cannot dispute making these two payments
to Midland. See Ex. 1, Hooper Dep. 70:23-72:19.
                                               4
           Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 10 of 36




Richard G. Moxley, III Aff., ¶ 3 (Dec. 10, 2020).9 Midland provided all of Hooper’s

account-specific documentation to Moxley & Associates at that time—i.e., Midland

provided, among other materials, Hooper’s account information that Midland

previously received from GE Capital Retail Bank (in the form of Midland’s Field

Data sheet), the twelve monthly account statements for Hooper’s account, and the

chain of title documents to Moxley & Associates on February 12, 2017. See Ex. 2,

Richmond Decl. at ¶ 10; Ex. 5, Moxley Aff. at ¶ 4; id. at Attachs. 1-3.10 On or about

March 30, 2017, Midland provided the affidavit of Kenneth Sell, a Legal Specialist

employed by MCM, to Moxley & Associates; Mr. Sell’s affidavit attests to Midland

Funding’s acquisition of Hooper’s account from GE Capital Retail Bank. See Ex. 2,

Richmond Decl. at ¶ 6; id. at Attach. 6; Ex. 5, Moxley Aff. at ¶ 6; id. at Attach. 4.11

              On behalf of Midland Funding, Moxley & Associates filed the
                underlying collection action against Hooper on May 10, 2017.
       After exhausting other collection efforts, and following a review of Hooper’s

account documentation that Midland had provided, Moxley & Associates

determined that there existed sufficient evidentiary grounds on which to file suit on



       9
       The affidavit of Richard G. Moxley, III, an attorney with (and the managing partner of)
Moxley & Associates, is being submitted in connection with this brief as Exhibit 5.
       10
          Hooper’s monthly account statements are attached to Mr. Moxley’s affidavit as
Attachment 1, Midland’s Field Data sheet is attached to Mr. Moxley’s affidavit as Attachment 2,
and the chain of title documentation regarding Midland’s acquisition of Hooper’s account from
GE Capital Retail Bank is attached to Mr. Moxley’s affidavit as Attachment 3.
       11
        Mr. Sell’s affidavit is attached to Mr. Richmond’s declaration as Attachment 6 and to
Mr. Moxley’s affidavit as Attachment 4.
                                              5
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 11 of 36




Hooper’s unpaid Walmart credit card account. See Ex. 5, Moxley Aff. at ¶¶ 7-8. On

behalf of Midland Funding, Moxley & Associates filed the underlying collection

action against Hooper in the Small Claims Court of Jefferson County, Alabama, on

May 10, 2017. See Ex. 5, Moxley Aff. at ¶ 9; id. at Attach. 5.12 Moxley & Associates

attached, among other documentation, the aforementioned Bill of Sale and Affidavit

of Sale of Account by Original Creditor, Midland’s Field Data Sheet, two of

Hooper’s Walmart credit card monthly account statements, and Mr. Sell’s attesting

affidavit to Midland Funding’s complaint. See Ex. 5, Moxley Aff. at ¶ 9; id. at

Attach. 5 at pp. 4, 6, 8-17, 28-29.13

               An independent process server served Hooper with Midland
                Funding’s collection lawsuit.

       Moxley & Associates retained VanSlam, Inc. (“VanSlam”), an independent

and professional process service company, to serve Midland Funding’s complaint

on Hooper. See Ex. 5, Moxley Aff. at ¶ 10. On May 26, 2017, VanSlam personally

served the court summons and Midland Funding’s complaint upon Hooper:




       12
            Midland Funding’s underlying state court collection complaint filed against Hooper,
which was marked as Defendants’ Exhibit 22 to Hooper’s deposition (see Ex. 1, Hooper Dep.
72:21-73:9), is attached to Mr. Moxley’s affidavit as Attachment 5. Midland Funding’s complaint
identified the debt at issue as Hooper’s account issued by GE Capital Retail Bank, and further
sought to recover the outstanding balance of $1,410.00—i.e., the charge-off balance of $1,519.35
minus Hooper’s two subsequent payments totaling $109.35. See Ex. 5, Moxley Aff. at Attach. 5,
p. 1, ¶ 3; id. at Attach. 5, p. 2, ¶ a. Cf. Ex. 1, Hooper Dep. 72:21-74:2.
       13
            Cf. Ex. 1, Hooper Dep. 72:21-74:2.
                                                 6
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 12 of 36




Ex. 6, Ervin A. VanSlambrouck Aff., Attach. 1 (Dec. 8, 2020);14 see Ex. 7, Hannah

VanSlambrouck Aff., ¶¶ 3-5 (Dec. 7, 2020);15 id. at Attach. 1.16 In doing so, not

only did Mrs. VanSlambrouck sign the Service Return form, but she also had Hooper

sign for his receipt of service:




Ex. 7, Hannah VanSlambrouck Aff. at Attach. 1; see id. at ¶¶ 3-5.17



       14
         The affidavit of Ervin A. VanSlambrouck, the founder and owner of VanSlam, is being
submitted in connection with this brief as Exhibit 6. VanSlam’s 2017 “Service History” log
regarding its attempts to serve Midland Funding’s lawsuit on Hooper is attached to Mr.
VanSlambrouck’s affidavit as Attachment 1.
       15
         The affidavit of Hannah VanSlambrouck is being submitted in connection with this brief
as Exhibit 7.
       16
          The court-stamped Service Return form regarding the service of Midland Funding’s
underlying lawsuit upon Hooper is attached to Mrs. VanSlambrouck’s affidavit as Attachment 1.
See also Ex. 1, Hooper Dep. 74:4-12.
       17
        Cf. Ex. 1, Hooper Dep. 75:19-22 (“Q: . . . [I]s that your cell phone number listed
under your address there? A: Yes.”) (emphasis added).
                                              7
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 13 of 36




             Moxley & Associates obtained a default judgment on behalf of
              Midland Funding and thereafter instituted a garnishment
              proceeding against Hooper.

       After Hooper failed to file a timely answer to Midland Funding’s complaint,

and in reliance upon the duly signed and filed Service Return form, Moxley &

Associates filed an application for entry of default on Midland Funding’s behalf on

June 29, 2017. See Ex. 5, Moxley Aff. at ¶¶ 11-12; id. at Attach. 7.18 Four days

later, the small claims court granted default judgment in favor of Midland Funding

in the amount of $1,410.00; See, e.g., Ex. 8.19 As a result, Moxley & Associates

thereafter filed a process of garnishment against Hooper on April 10, 2019. See,

e.g., Ex. 8; Ex. 5, Moxley Aff. at ¶ 13; id. at Attach. 9.20 VanSlam personally served

the process of garnishment on Hooper on April 27, 2019—that service was made

upon Hooper at the same address where he previously was served with the summons

and complaint, and the garnishment return of service form again bore Hooper’s




       18
          Midland Funding’s application for entry of default filed in the underlying state court
collection case, which was marked as Defendants’ Exhibit 24 to Hooper’s deposition (see Ex. 1,
Hooper Dep. 78:20-79:10), is attached to Mr. Moxley’s affidavit as Attachment 7.
       19
         The state court’s order granting Midland Funding’s request for the entry of a default
judgment, which was marked as Defendants’ Exhibit 25 to Hooper’s deposition (see Ex. 1, Hooper
Dep. 80:2-3), is being submitted in connection with the brief as Exhibit 8.
       20
          Midland Funding’s process of garnishment filed in the underlying state court collection
case, which was marked as Defendants’ Exhibit 26 to Hooper’s deposition (see Ex. 1, Hooper Dep.
87:20-88:12), is attached to Mr. Moxley’s affidavit as Attachment 9.
                                               8
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 14 of 36




signature and cell phone number. See Ex. 6, Ervin A. VanSlambrouck Aff. at

Attach. 3;21 Ex. 9.22

                Hooper moved to release the garnishment and set aside the default.

       After Hooper’s prior employer informed him of the garnishment proceeding

sometime between April 10 and 18, 2019,23 Hooper appeared in the underlying case

for the first time via his counsel’s filing of a motion to release the garnishment and

set aside the default on April 18, 2019.24 Following a “rather informal” hearing,25

the state court granted Hooper’s motion. See Ex. 10.26 The state court’s order

mentioned nothing whatsoever about whether or not Hooper had been properly

served—instead, the order simply granted Hooper’s motion without further

commentary or explanation. Id.; Ex. 5, Moxley Aff. at ¶ 16.




       21
          VanSlam’s 2019 “Service History” log regarding its attempts to serve Midland
Funding’s process of garnishment on Hooper is attached to Mr. VanSlambrouck’s affidavit as
Attachment 3.
       22
          The court-stamped Return on Service form regarding the service of Midland Funding’s
process of garnishment upon Hooper, which was marked as Defendants’ Exhibit 28 to Hooper’s
deposition (see Ex. 1, Hooper Dep. 92:7-93:16), is being submitted in connection with this brief
as Exhibit 9. Cf. Ex. 1, Hooper Dep. 93:8-16 (“Q: Is that your signature? A: Yes. [. . .] Q: . . .
Do you have any reason to dispute that you signed this form? A: I don’t.”); id. at 75:19-22.
       23
            See Ex. 1, Hooper Dep. 106:10-110:23.
       24
            See Doc. 18-3.
       25
            Ex. 5, Moxley Aff. at ¶ 15; see, e.g., Ex. 1, Hooper Dep. 197:20-198:5.
       26
          The court-stamped order granting Hooper’s underlying motion to set aside and release
is being submitted in connection with this brief as Exhibit 10. See also Doc. 18-6.
                                                  9
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 15 of 36




              All of Hooper’s garnished wages were returned to him.

       As a result of the garnishment proceeding, a total of $1,057.30 of Hooper’s

wages was garnished over a six-week period (i.e., April 13 – May 31, 2019). See

Ex. 1, Hooper Dep. 135:22-137:17; Ex. 11, pp. 15-17.27 All of those garnished

wages, however, were returned or otherwise relinquished back to Hooper by July

2019. See Ex. 1, Hooper Dep. 120:15-121:4; id. at 140:1-9; Ex. 11.28

             Midland relied on Moxley & Associates to determine what evidence
               would be needed for the collection trial.
       After the small claims court granted Hooper’s motion to set aside and release,

it set the collection case for trial on July 22, 2019.29 Midland relied on Moxley &

Associates to determine if any additional evidence was needed from Midland to

prevail at trial. See Ex. 2, Richmond Decl. at ¶ 12; Ex. 5, Moxley Aff. at ¶¶ 19-21.

Midland also relied on Moxley & Associates to determine whether a “live witness”

was necessary in order for Midland to prevail at the collection trial. See, e.g., Ex.

12, Andrew Richmond Dep. 169:19-170:22 (Nov. 6, 2020); id. at 175:16-176:15; id.




       27
          The garnishment paperwork subpoenaed from Hooper’s prior employer, Dawson Family
of Faith, which was marked as Defendants’ Exhibit 31 to Hooper’s deposition (see Ex. 1, Hooper
Dep. 132:8-133:13; id. at 135:7-21), is being submitted in connection with this brief as Exhibit 11.
       28
         See also Ex. 5, Moxley Aff. at ¶ 17; Hooper, Checks, No. SM-2017-902861.00 (Small
Claims Ct. Jefferson Cnty., Ala., June 5, 2019; June 6, 2019; July 23, 2019).
       29
          See Hooper, Order, No. SM-2017-902861.00 (Small Claims Ct. Jefferson Cnty., Ala.,
June 16, 2019).
                                                10
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 16 of 36




at 189:22-190:23.30 Moxley & Associates, though, felt that Midland could prevail

at trial “based on, with, and as a result of the account documentation and other

evidence that Midland had provided to [Moxley & Associates] previously[,]”—in

part because the trial was in small claims court, which may allow “affidavit

testimony in the place of live witness testimony.” Ex. 5, Moxley Aff. at ¶ 20.31

            The collection lawsuit proceeded to trial in small claims court.
       On July 22, 2019, Midland Funding’s collection lawsuit proceeded to trial in

the small claims court. See Ex. 13;32 Ex. 5, Moxley Aff. at ¶ 21. Mr. Moxley

attended the collection trial on behalf of Midland Funding. Id. Mr. Moxley brought

several documents to the trial, including Mr. Sell’s affidavit attesting to Midland

Funding’s acquisition and ownership of Hooper’s account, the underlying chain-of-

title documentation, Hooper’s Walmart credit card monthly account statements, and

Midland’s Field Data sheet regarding Hooper’s account. See Ex. 5, Moxley Aff. at

¶ 22. At the trial, Mr. Moxley attempted to have each of these documents admitted




       30
          The transcript of the deposition of Mr. Richmond (i.e., Midland’s designated corporate
representative) is being submitted in connection with this brief as Exhibit 12.
       31
         Cf. R. J, ALA. SMALL CLAIMS RULES (“The court in its discretion may . . . receive
sworn written or recorded statements of witnesses or parties not present at the trial.”)
(emphasis added).
       32
          The small claims court’s final judgment order, which was marked as Defendants’ Exhibit
30 to Hooper’s deposition (see Ex. 1, Hooper Dep. 94:17-95:9), is being submitted in connection
with this brief as Exhibit 13.
                                              11
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 17 of 36




into evidence and otherwise argued in support of Midland Funding’s claims. Id.

Following the trial, the state court entered judgment in favor of Hooper. See Ex. 13.

      Hooper did not do anything to prepare for the trial, did not attend the trial,

does not know what took place at the trial, does not know who attended the trial on

behalf of Midland, does not know whether Midland’s lawyer attempted to introduce

evidence at the trial, does not know what his attorney did at the trial, and does not

know whether any witness appeared at the trial on his behalf. See Ex. 1, Hooper

Dep. 95:7-11; id. at 97:5-9; id. at 103:3-104:3. Hooper further admitted that he

does not know whether Midland filed its collection lawsuit without intending to

prove its claims against him and does not know what, if anything, Midland

should have done differently in regard to proving its claims against him:

      Q:     And my first question is this, Mr. Hooper. Do you believe that
             Midland filed its collection lawsuit against you for the Walmart
             account, do you think Midland filed that lawsuit against you
             without intending to prove its claims against you?

      [Hooper’s counsel]: Object to the form.

      A:     I don’t—I don’t know what they were intending.
      Q:     Okay.

      A:     There is no way for me to know what they were intending.
      Q:     Do you think Midland should have done anything differently in
             terms of trying to prove its claims against you?

      [Hooper’s counsel]: Object to the form.

      A:     I don’t know.


                                         12
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 18 of 36




Ex. 1, Hooper Dep. 141:3-20 (emphasis added).

               Midland—                                —required Moxley &
                 Associates to comply with the FDCPA and all other applicable law.



                                                 Midland required Moxley & Associates to

comply with the FDCPA and all other relevant laws in regard to Hooper, including

in regard to filing the lawsuit, serving the lawsuit on Hooper, moving for and

obtaining a default judgment, instituting a garnishment proceeding, and prosecuting

the lawsuit through and at trial. See, e.g., Ex. 12, Richmond Dep. 154:5-155:2; id.

at 159:9-18; id. at 186:18-187:3;33 Ex. 2, Richmond Decl. at Attach. 7,



       ;34 see also Ex. 2, Richmond Decl. at ¶ 13; Ex. 5, Moxley Aff. at ¶ 24.

       Other than his conclusory allegations regarding service of process and the

resulting default judgment and garnishment, Hooper either cannot state whether—

or has flatly disclaimed that—Midland acted improperly, recklessly, carelessly,

wrongfully, harassingly, oppressively, abusively, deceptively, falsely, or in a


       33
          See also, e.g., Ex. 12, Richmond Dep. 120:1-121:2; id. at 126:11-18; id. at 127:12-
139:17; id. at 152:15-153:20; id. at 169:19-170:22; id. at 175:16-176:15; id. at 189:22-190:23.
       34
            See also, e.g., Ex. 2, Richmond Decl. at Attach. 7,




                                             . See, e.g., Ex. 12, Richmond Dep. 58:14-59:15.
                                                  13
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 19 of 36




misleading manner in regard to him. See id. at 143:7-148:5.35 Hooper further

admitted that he does not believe that Midland should have known that he

(allegedly) was not served with Midland Funding’s lawsuit:

       Q:        Okay. Do you believe they should have known that you didn't
                 actually—that that is not actually your signature, that you didn't
                 actually get served?

       [Hooper’s counsel]: Object to the form.

       A:        Do I believe they should have known?
       Q:        Yes.

       A:        No.
Ex. 1, Hooper Dep. 78:11-19 (emphasis added); see id. at 78:1-10 (Hooper testifying

that he does not know whether Midland knew that he (allegedly) was not served with

Midland Funding’s collection complaint).

                          Argument and Citations to Authority

       Hooper’s FDCPA and state law claims against Midland are based solely on

two supposed theories of liability: 1) Midland purportedly did not intend or attempt

to prove its collection claims against Hooper at trial; and 2) Midland allegedly failed

to serve its collection lawsuit on Hooper and, in turn, obtained an improper default

judgment and thereafter wrongfully garnished his wages.36 Hooper’s theories of

liability, however, are misplaced and unsupported.


       35
           Moreover, Hooper testified that he does not believe Midland’s “business model” is
“illegal.” Ex. 1, Hooper Dep. 142:19-143:6.
       36
            See Doc. 1.
                                             14
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 20 of 36




I.    Hooper’s conclusory “no intent or attempt to prove” allegations fail to
      carry the day for his FDCPA count.

      Hooper contends that Midland violated the FDCPA by allegedly filing the

underlying state court debt collection lawsuit without intending or attempting to

prove its claims against him.37 Neither the facts nor the law supports his contention.

      A.        Hooper’s own deposition testimony flatly contradicts his “no intent
                or attempt to prove” theory.

      As an initial matter, Hooper effectively has abandoned his “no intent or

attempt to prove” theory given the fact that Hooper admitted under oath that he

does not know whether Midland filed its collection lawsuit without intending to

prove its claims and cannot articulate what, if anything, Midland should have done

differently in regard to proving its collection claims.38 Moreover, when asked to

explain what Midland supposedly did wrong relative to him, Hooper recited only his

allegations regarding the alleged non-service and the resulting default judgment and

garnishment proceeding.39 In other words, Hooper did not mention anything in

regard to Midland’s intent or efforts to prove its collection case against him; further

still, he admitted that Midland’s “business model” was not “illegal.”40




      37
           See Doc. 1 at pp. 5-7, ¶¶ 21-29.
      38
           See Ex. 1, Hooper Dep. 141:3-20.
      39
           Id. at 143:7-148:5.
      40
           Id. at 142:19-148:5.
                                              15
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 21 of 36




      Because Hooper’s “no intent or attempt to prove” contention “is contradicted

by his own deposition testimony[,]” Midland is entitled to summary judgment.

Sullivan v. Davidson Trucking, Inc., No. 2:17-cv-805-RDP, 2020 WL 3545541, at

*7 (N.D. Ala. June 30, 2020). See, e.g., Latham v. City of Birmingham, No. 2:18-

cv-01326-RDP, 2020 WL 3640002, at *10 (N.D. Ala. July 6, 2020) (granting

defendant’s motion for summary judgment where “the undisputed Rule 56 evidence

clearly contradicts [p]laintiff’s contention”). “One of the principal purposes of the

summary judgment rule is to isolate and dispose of factually unsupported

claims[,]” and Hooper’s backpedaling deposition testimony places his incompatible

“no intent or attempt to prove” argument squarely within the scope of such purpose.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986) (emphasis added).

      B.     A debt collector does not violate the FDCPA by filing a state court
             collection case that it does not intend or attempt to prove at trial.

      Hooper’s “no intent or attempt to prove” contention fails for an additional,

albeit equally fundamental, reason —it is not an actual theory of liability under the

FDCPA. In fact, this Court has held that a debt collector’s “filing and prosecution

of [a] state court collection lawsuit without possessing or obtaining evidence to

prove its claims does not rise to an FDCPA violation.” Hooper v. Midland Funding,

LLC, No. 2:14-cv-02008-AKK, 2017 WL 394839, at *4 (N.D. Ala. Jan. 30, 2017)

(quotation omitted) (emphases added). The Seventh Circuit also has gotten right to

the heart of the matter, holding that “the FDCPA does not prohibit debt collectors

                                         16
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 22 of 36




from filing a collection lawsuit without intending to go to trial.” St. John v. Cach,

LLC, 822 F.3d 388, 391 (7th Cir. 2016) (emphasis added).

       “Nor is it deceptive to file a good-faith claim in the hope that initiating a

lawsuit will convince an opposing party to settle the dispute.” Lena v. Cach, LLC,

No. 14 C 01805, 2015 WL 4692443, *4 (N.D. Ill. Aug. 6, 2015); see id. at *1

(dismissing claim that defendant violated the FDCPA “by pursuing a state-court

collection action against plaintiff [] when [defendant] knew it could not prove its

case at trial and had no intention of actually trying to do so”).41 As made clear by

the applicable case law, this Court should grant summary judgment in favor of

Midland on Hooper’s FDCPA claim.

       C.      The Hamilton case is dispositive.

       In Hamilton, Midland filed a state small claims court collection lawsuit

against the plaintiff-debtor to recover a charged-off debt that had been assigned to

Midland by Chase Bank, and that collection case proceeded to trial. See 2017 WL

394839 at *2. At trial, Midland’s lawyer “presented the affidavit of a Midland

employee, chain-of-title documentation, and [the debtor]’s monthly Chase account

statements in support of [Midland’s] case[,]” but Midland did not offer any live



       41
          See, e.g., Garcia v. Portfolio Recovery Assocs., LLC, No. 1:15-cv-3685 (NLH/JS), 2018
WL 3218665, *4 (D.N.J. June 29, 2018) (“The Court finds similarly that the filing of a state court
collection action, even without the intention of eventually proving the merits of the action at
trial, does not constitute a ‘false representation or deceptive means’ to collect the debt, largely for
the same reasons the Court finds no violation of § 1692e(5) [of the FDCPA].”) (emphasis added).
                                                 17
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 23 of 36




witness testimony. 2017 WL 394839 at *2. Following the trial, the small claims

court ruled against Midland, and the plaintiff-debtor thereafter sued Midland in this

Court for alleged violations of the FDCPA and state law based on that underlying

collection case, alleging that “Midland never intended to offer one shred of evidence

to prove its case.”42 See 2017 WL 394839 at *2.               Midland moved for summary

judgment on all counts, which this Court granted in full. Id. at *6.

       More specifically, this Court found in favor of Midland on the plaintiff’s

section 1692d (of the FDCPA)43 claim because “‘the filing of a lawsuit does not have

the natural consequence of harassing or oppressing a debtor.’” Hamilton, 2017 WL

394839 at *3 (quoting Milkjovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1305

(11th Cir. 2015)). Further still, this Court found in Hamilton that Midland had

sufficiently demonstrated its ownership of the sued-upon debt via the chain of title




       42
       Thera Hamilton v. Midland Funding, LLC, Pl.’s Compl. at p. 9, ¶ 58, No. 2:14-cv-02008-
AKK (N.D. Ala. Oct. 20, 2014).
       43
          Section 1692d of the FDCPA “prohibits debt collectors from ‘engag[ing] in any conduct
the natural consequence of which is to harass, oppress, or abuse any person in connection with the
collection of a debt.’” Hamilton, 2017 WL 394839 at *3 (quoting 15 U.S.C. § 1692d) (bracketed
text supplied by court).
                                               18
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 24 of 36




documentation, the plaintiff-debtor’s monthly account statements, the attesting

affidavit of a Midland employee, and Midland’s Field Data sheet (i.e., “a data

printout from the purchased [original creditor] electronic records indicating [the

plaintiff-debtor]’s credit account number and the full amount of the debt due”). 2017

WL 394839 at *3. Thus, this Court ruled that “[t]hese documents belie [the plaintiff-

debtor]’s contention that Midland filed a frivolous lawsuit” and further held that

“‘Midland’s filing and prosecution of [a] state court collection lawsuit without

possessing or obtaining evidence to prove its claims does not rise to an FDCPA

violation.’” Id. at *4 (quoting Bandy v. Midland Funding LLC, No. 12-00491-KD-

C, 2013 WL 210730, at *9 (S.D. Ala. Jan. 18, 2013)). Here, Midland presented the

same specific types of evidence44 and, as such, Hooper’s conclusory allegations

regarding Midland’s supposed “bogus [collection] lawsuit[ with] . . . no competent

evidence”45 are due no accord under the law. See Hamilton, 2017 WL 394839 at *4.

       This Court likewise found in favor of Midland on the Hamilton plaintiff’s

section 1692e (of the FDCPA)46 claim because “the filing of a debt-collection

lawsuit without the immediate means of proving the debt does not have the natural




       44
            See, e.g., Ex. 5, Moxley Aff. at Attachs. 1-4.
       45
            E.g., Doc. 1 at p. 6, ¶ 24.
       46
           Section 1692e of the FDCPA prohibits a debt collector from “‘us[ing] any false[,]
deceptive, or misleading representation or means in connection with the collection of any debt[.]’”
Hamilton, 2017 WL 394839 at *4 (quoting 15 U.S.C. § 1692e) (first bracketed text supplied by
court) (second and third bracketed text added).
                                                  19
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 25 of 36




consequence of harassing, abusing, or oppressing a debtor.” Hamilton, 2017 WL

394839 at *4 (quotation omitted). Here, Hooper’s FDCPA count likewise is based

solely on the underlying collection action.47

      Hooper has alleged that Midland violated the FDCPA by not intending or by

not “doing enough,” so to speak, to prove its collection case at trial. However, and

just like the plaintiff in Hamilton, Hooper’s allegations are belied by the evidence—

Midland, in fact, did attempt to prove its collection claims at trial48—especially

considering the fact that an affidavit may take the place of live witness testimony in

Alabama small claims court. See R. J, ALA. SMALL CLAIMS RULES. In any event,

this Court and others have held that Hooper’s alleged theory is not actionable under

the FDCPA. This Court should follow its own guidance from Hamilton—as well as

the analogous persuasive authority provided by courts from across the country—and

enter summary judgment in favor of Midland on Hooper’s FDCPA count.

      D.        The FDCPA does not preclude a debt collector from filing and
                prosecuting a collection lawsuit in good faith.

      “A plaintiff’s desire, and any associated legal strategy, to obtain a favorable

judgment as inexpensively or expeditiously as possible is not improper, nor is it a

FDCPA violation.” Delisi v. Midland Funding, LLC, No. 14-2125, 2015 WL




      47
           See Ex. 1, Hooper Dep. 143:7-148:5.
      48
           See, e.g., Ex. 5, Moxley Aff. at ¶¶ 4-6, 22.
                                                  20
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 26 of 36




4393901, at *7 (E.D. Mo. July 16, 2015).49 To hold otherwise would run afoul of

the FDCPA’s “apparent objective of preserving creditors’ judicial remedies.” Heintz

v. Jenkins, 514 U.S. 291, 296 (1995) (recognizing that an unsuccessful collection

action did not violate the FDCPA). Rather than delving into Midland’s state court

litigation strategy or whether its evidence was enough to carry the day—both of

which would be inappropriate50—the only relevant inquiry is whether Midland had

a good faith basis for pursuing a legitimate means of collection. See Hamilton, 2017

WL 394839 at *4 (“These documents belie [the plaintiff]’s contention that Midland

filed a frivolous lawsuit.”); Pantoja, 2015 WL 1396609 at *4 (“In the final analysis,

there is no evidence that Defendant lacked a good-faith basis for pursuing its

collection claim in state court, and that is sufficient to dispose of Plaintiff’s FDCPA

claim here.”); Krawczyk v. Centurion Capital Corp., No. 06-C-6273, 2009 WL

395458, *10 (N.D. Ill. Feb. 18, 2009) (rejecting similar claims because “Centurion

had a good faith basis for pursuing its collection action in state court”).




       49
          See also St. John, 822 F.3d at 391 (“Section 1692e(5) [of the FDCPA] does not punish
debt collectors for engaging in a customary cost-benefit analysis when conducting litigation, nor
does it constrain them to mechanically steer the proceedings toward trial with no regard for
expense or efficiency.”).
       50
           See Pantoja v. Portfolio Recovery Assoc., LLC, No. 13C7654, 2015 WL 1396609, *4
(N.D. Ill. Mar. 24, 2015) (“declin[ing] to police the adequacy of state court filings in the context
of an FDCPA claim”); Owusumensah v. Cavalry Portfolio Servs., LLC, No. 14-C-3640, 2014 WL
6461704, *2 (N.D. Ill. Nov. 18, 2014) (same).
                                                21
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 27 of 36




      Prior to filing suit, Midland possessed account-level documentation linking

Hooper to the debt sued upon (e.g., Hooper’s monthly account statements), the

underlying Bill of Sale and related affidavit of sale, and its own attesting affidavit.51

These materials demonstrate Midland’s good faith as a matter of law. See Hamilton,

2017 WL 394839, at *4 (“These documents belie [the plaintiff]’s contention that

Midland filed a frivolous lawsuit.”); Pantoja, 2015 WL 1396609, at *4 (concluding

that the defendant debt collector did not lack a good-faith basis for filing the

collection suit, and thus did not violate the FDCPA, where it produced the debtor’s

monthly account statements, a supporting affidavit of its employee, and the

underlying bill of sale upon which the affidavit was based).52 Perhaps most notably,

Midland’s good-faith basis in filing and prosecuting the underlying collection suit

against Hooper is evidenced by the fact that Hooper made two payments on the

account to Midland in 2016.53 In other words, it is axiomatic that Midland had a

good faith basis for filing its collection lawsuit, given that Hooper twice directly

acknowledged that he owed the debt to Midland.

      Further still, the undisputed evidence establishes that Midland intended to

prosecute its case through trial. Not only did Midland see the action through trial54—



      51
           Id.; see also Ex. 5, Moxley Aff. at Attach. 4 (MCM’s attesting affidavit).
      52
           Cf., e.g., Ex. 5, Moxley Aff. at ¶¶ 4-6, 20-22.
      53
           See Ex. 2, Richmond Decl. at ¶ 9; id. at Attach. 5. Cf. Ex. 1, Hooper Dep. 70:23-72:19.
      54
           See, e.g., Ex. 13.
                                                  22
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 28 of 36




as opposed to filing a voluntary dismissal, which still would not be a violation of the

FDCPA55—Midland provided evidence to its counsel prior to the filing of the

collection case, including but not limited to an affidavit of a MCM representative

attesting to Midland’s acquisition and ownership of Hooper’s account.56 Cf., e.g.,

Bradford v. LVNV Funding, LLC, 3 F.Supp. 3d 708, 712 (E.D. Tenn. 2014) (“[T]he

defendants here attached a sworn affidavit to their state court suit, evidencing an

intent to pursue the action.”); R. J, ALA. SMALL CLAIMS RULES (“The [small claims]

court in its discretion may . . . receive sworn written or recorded statements of

witnesses or parties not present at the trial.”) (emphasis added). And Midland’s

counsel took that evidence to trial and strenuously argued on Midland’s behalf.57

       In short, Midland was entitled to invoke any available judicial remedies to

collect Hooper’s debt, and the ultimate outcome—whether settlement, default

judgment, victory, or loss—does not matter. “To hold otherwise would mean every

time a debt buyer filed suit in good faith, but ultimately failed to win on the merits

or faced dismissal on the basis of its complaint, it could be subject to liability under

[the FDCPA].” Richardson v. Midland Funding, LLC, No. 13-1356, 2013 WL

6719110, *4 (D. Md. Dec. 18, 2013), aff’d, 583 Fed. App’x 124 (4th Cir. 2014).




       55
        See, e.g., Krawczyk, 2009 WL 395458 at *9; see also St. John, 822 F.3d at 391; Lena,
2015 WL 4692443 at *4.
       56
            See, e.g., Ex. 5, Moxley Aff. at ¶¶ 4-6.
       57
            See Ex. 5, Moxley Aff. at ¶ 22.
                                                  23
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 29 of 36




That is the result Hooper seeks—but “[t]his cannot be in line with the goals of the

FDCPA, which is intended to ‘safeguard[] consumers from abusive and deceptive

debt collection practices,’ . . . not from legitimate collection suits.” Id. Midland is

entitled to summary judgment on Hooper’s FDCPA count.58

II.    Hooper’s conclusory allegations regarding service and the subsequent
       default judgment and garnishment do not save his FDCPA count.

       Hooper also contends that Midland violated the FDCPA by obtaining a default

judgment, and thereafter garnishing his wages, even though Midland allegedly had

not served its collection lawsuit on him.59 Like his “no intent or attempt to prove”

theory, though, both the evidence and the law are fatal to this contention of Hooper.

       A.        Hooper’s own testimony torpedoes his “lack of service” argument.

       Again similar to his “no intent or attempt to prove” theory, Hooper’s own

deposition testimony wrecks his argument that Midland violated the FDCPA by

obtaining a default judgment (and subsequently garnishing his wages) even though

he allegedly had not been served with Midland’s lawsuit. More specifically, Hooper

admitted under oath that he does not believe that Midland knew—or even should




       58
           Hooper did not seek medical treatment as a result of Midland’s alleged conduct. See Ex.
1, Hooper Dep. 162:2-11; id. at 165:15-166:21. As such, Hooper is not entitled to recover damages
for any unsubstantiated allegations of mental anguish and emotional distress on any of his FDCPA
or state law claims. See, e.g., Crutcher v. Williams, 12 So. 3d 631, 651 (Ala. 2008); Costa v. Nat’l
Action Fin. Servs., 634 F.Supp. 2d 1069, 1078 (E.D. Cal. 2007).
       59
            See Doc. 1 at pp. 4-5, 7, ¶¶ 10-18, 26-29.
                                                  24
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 30 of 36




have known—that he (allegedly) was not served with Midland Funding’s lawsuit.60

Given Hooper’s own contradictory and discrediting deposition testimony, Midland

is entitled to summary judgment on Hooper’s unsupportable FDCPA claim. See

Latham, 2020 WL 3640002 at *10; Sullivan, 2020 WL 3545541 at *7.61 In other

words, since Hooper does not dispute that Midland did not know—and agrees that

Midland had no reason to know—that Hooper (allegedly) was not served, then it is

axiomatic that he cannot dispute that Midland had a good faith basis for moving

forward with the default judgment and subsequent garnishment proceeding. And

because Midland had a good faith basis, it cannot be held liable under the FDCPA.

See, e.g., Hamilton, 2017 WL 394839 at *4.62

       B.        Hooper’s “lack of service” contention misconstrues the law.

       The case of Rodrigo v. Barclays Bank Delaware, No. 16-cv-808-JAH (JMA),

2017 WL 1155373 (S.D. Cal. Mar. 27, 2017) is markedly instructive. There, the

plaintiff-debtor claimed that the defendants, a debt collector and its outside

collection law firm, violated the FDCPA because the defendants “‘effectuated

fraudulent service’” of process on the plaintiff. 2017 WL 1155373 at *2 (quoting

record) (bracketed text supplied by court). The relevant particulars of the Rodrigo



       60
            See Ex. 1, Hooper Dep. 78:1-19.
       61
          See also, e.g., Catrett, 477 U.S. at 323-24; see generally Ex parte Gen. Motors Corp.,
769 So. 2d 903, 909 (Ala. 1999) (recognizing that a movant “need not prove a negative in order to
prevail on [its] motion for a summary judgment”) (quotation omitted).
       62
            See supra at fn.56 (collecting cases).
                                                     25
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 31 of 36




case are substantively identical to the circumstances of this action: 1) the defendant-

debt collector had obtained a default judgment in its underlying collection action

against the plaintiff-debtor based on the filed proof of service; 2) the plaintiff filed a

motion to vacate the default judgment, “arguing that she was never personally served

with the summons and complaint[;]” 3) the defendant-debt collector opposed the

plaintiff’s motion; 4) the state court granted the plaintiff’s motion to vacate the

default judgment; and 5) the plaintiff thereafter sued the defendants in federal court

for allegedly violating the FDCPA and state law. Id. The Rodrigo defendants filed

a motion to dismiss the plaintiff’s complaint, arguing that they could not be held

liable under the FDCPA because “proof of service was not procured, and

subsequently filed, in bad faith” and further that “the record reflects that proof of

service was reliably obtained, relied upon, and filed with the [state court] in good

faith[.]” 2017 WL 1155373 at *3, 6. Indeed, the proof of service form at issue

contained the process server’s signature and declaration of service. See id. at *2.63

      The federal court agreed with the defendants and granted their motions to

dismiss the plaintiff’s FDCPA claims, noting that “even if [it had] found that [the

defendant-collection law firm], through its registered process server, failed to serve

the correct individual, although an error that may evidence negligence, as a matter

of law, that finding, on this record, would not support the inference that [the



      63
           Cf. Ex. 5, Moxley Aff. at Attach. 6.
                                                  26
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 32 of 36




defendant] acted purposefully to procure proof of service in bad faith, and file

an allegedly false proof of service in violation of the FDCPA.” Rodrigo, 2017

WL 1155373 at *7 (emphasis added). As in Rodrigo, Midland’s outside collection

law firm reasonably relied upon the duly signed, attested, and filed Service Return

form when moving for default judgment.64 In sum, this Court should enter summary

judgment in favor of Midland on Hooper’s FDCPA claim because the record

evidence does “not support the inference that [Midland or its counsel] acted

purposefully to procure proof of service in bad faith, and file an allegedly false proof

of service in violation of the FDCPA.” Rodrigo, 2017 WL 1155373 at *7.

III.   Midland is entitled to summary judgment on Hooper’s state law claims.

       Each of Hooper’s state law claims is based upon—and solely upon—the

underlying collection lawsuit.65 Thus, as an initial matter, Midland is entitled to

summary judgment on each of Hooper’s state law claims for the same reasons that

it is entitled to summary judgment on his FDCPA claim.

       A.        There is no cause of action for the negligent or wanton filing or
                 prosecution of a lawsuit.

       Hooper’s Count Two for negligence and Count Three for recklessness and

wantonness are both premised solely on the underlying collection action.66 Thus,



       64
            See Ex. 5, Moxley Aff. at ¶¶ 10-13; see also id. at Attach. 6.
       65
            See, e.g., Doc. 1 at pp. 8-11, ¶¶ 30-54; cf. id. at pp. 3-6, ¶¶ 5-25.
       66
            See Doc. 1 at pp. 8-9; ¶¶ 30-39.
                                                    27
        Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 33 of 36




summary judgment should be entered in favor of Midland on Counts Two and Three

because there is no cause of action for the negligent or wanton filing or

prosecution of a civil lawsuit under Alabama law. See, e.g., Ex parte Miller,

Taylor, Snider & Odom, LLC, 942 So. 2d 334, 336, n.1 (Ala. 2006) (recognizing that

“a claim of negligent or wanton prosecution of a civil action is not a cognizable tort

claim”) (quotation omitted); Stewart v. Bureaus Inv. Grp., LLC, No. 3:10-CV-1019-

WKW, 2015 WL 7572312, *21 (M.D. Ala. Nov. 24, 2015) (“When the prosecution

of such a civil action is the conduct at issue, the claimant cannot prevail on a general

claim for wanton or intentional conduct.”).67

       B.      There is no evidence that Midland acted with actionable “malice.”

       While a lawsuit obviously must form the basis of Hooper’s malicious

prosecution claim (i.e., Count Four), he has failed to adduce any evidence that

Midland’s underlying collection lawsuit satisfies the elements of that claim. See

Cutts v. American United Life Ins. Co., 505 So. 2d 1211, 1214 (Ala. 1987) (setting

forth the requisite elements of a malicious prosecution claim). “The question is not

whether the [malicious prosecution] plaintiff was guilty of the thing charged, but




       67
          Further, courts throughout the nation have refused to recognize that debt collectors “have
a duty of care to [p]laintiff to ensure that its debt collection activities are lawful,” dismissing
negligence claims accordingly. Kozaczek v. New Hampshire Higher Educ. Assistance Found., No.
1:12-cv-00055, 2014 WL 3640779, *4-5 (D. Vermont July 21, 2014); see Bent v. Mackie Wolfe &
Mann, P.C., No. 3:13-cv-2038, 2013 WL 4551614, *5-6 (N.D. Tex. Aug. 28, 2013) (same); Mafeti
v. Activus, No. DKC 2008-0540, 2009 WL 2507423, *13-14 (D. Md. Aug. 14, 2009) (same).
                                                28
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 34 of 36




whether the [malicious prosecution] defendant acted in good faith on the

appearance of things.” Ravenel v. Burnett, 5 So. 3d 592, 598 (Ala. Civ. App. 2008)

(bracketed text and italics supplied by court) (quotations omitted). “In other words,

‘[i]f there are any undisputed facts of record establishing that [the defendant] had

probable cause to bring the former action . . . against [the plaintiff], then [the

plaintiff] cannot recover for malicious prosecution and summary judgment is

appropriate.” Ravenel, 5 So. 3d at 598 (quoting Eidson v. Olin Corp., 527 So. 2d

1283, 1285 (Ala. 1988)) (bracketed text supplied by court) (emphasis added). As

noted above, Midland had a good faith basis for filing the collection action against

Hooper and therefore is entitled to summary judgment on Count Four.

      C.        Hooper’s abuse of process claim misses the mark.

      In Count Five, Hooper brings a claim for abuse of process, which—again—is

based solely on the underlying state court collection action.68              “The essential

elements of abuse of process are: 1) [a]n ulterior purpose[;] and 2) a willful act in

the use of the process not proper in the regular conduct of the proceeding.” Reynolds

v. McEwen, 416 So. 2d 702, 706 (Ala. 1982). The second element requires that the

process be effected for some purpose it was “not intended by law to effect,” and a

“defendant is not liable for abuse of process simply because it prosecuted the

plaintiff with an ulterior purpose.” Willis v. Parker, 814 So. 2d 857, 865-66 (Ala.



      68
           See Doc. 1 at pp. 10-11; ¶¶ 46-54; cf. id. at pp. 3-6, ¶¶ 5-25.
                                                  29
       Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 35 of 36




2001). In fact, even if Midland had filed and thereafter dismissed its collection

complaint without proceeding to trial—which it did not—that still “cannot constitute

wrongful use because . . . [t]here is no liability where the defendant has done nothing

other than carry out the process to its authorized conclusion, even though with [or,

even if having] bad intentions.” ClassroomDirect.com, LLC v. Draphix, LLC, 314

F. App’x 169, 175 (11th Cir. 2008).

      There is absolutely no evidence that Midland’s use of the process was

wrongful, and therefore Midland is entitled to summary judgment on Count Five.

See ClassroomDirect.com, 314 F. App’x at 175 (“Unless a defendant ‘somehow

acted outside the boundaries of legitimate procedure after the charge had been filed,’

there is no wrongful use.”) (citations omitted).69 Rather, Midland merely “pursued

the small-claims action to collect what [it] thought to be a legitimate debt.”

Hollander v. Nichols, 19 So. 3d 184, 194 (Ala. 2009).70 As such, this Court should

grant summary judgment in favor of Midland on Count Five.

                                         Conclusion

      Pursuant to the above and Federal Rule of Civil Procedure 56, Midland

respectfully requests that this Court enter an order granting summary judgment in

favor of Midland on all claims filed against it by Hooper.



      69
       See also Hempel-Dubois v. Portfolio Recovery Assocs., LLC, No. 11-cv-09-JD, 2011
WL 3627294, *4 (D.N.H. Aug. 17, 2011).
      70
           Cf. Ex. 1, Hooper Dep. 126:6-19.
                                              30
Case 2:19-cv-01601-HNJ Document 35 Filed 12/14/20 Page 36 of 36
